DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JOSEPH BELCIK,
                               Appellant,

                                     v.

   U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
   CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST,
                     SERIES 2016-CTT,
                         Appellee.

                               No. 4D19-1028

                           [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2018-CA-003325-
XXXX-MB.

   Joseph Belcik, Oldsmar, pro se.

    Richard S. McIver and H. Michael Muñiz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.